Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
3.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
4.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 33-35, 38, 40-42, and 45-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 9-10 (applied to claims 41 and 42), 11-12, and 15-20 of U.S. Patent No. 10,403,090. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the prior granted species claims as demonstrated below.
U.S. Pat. App. No. 16/929,765
U.S. Pat. No. 10,403,090
33. (New) An inspection system that inspects gaming chips, the inspection system comprising:
an area in which can be placed, in a stacked manner, a plurality of gaming chips that include

(a) first gaming chip information and (b) second gaming chip information, the second gaming chip information provided in an optically readable form on respective side surfaces of the gaming chips; and
an inspecting device configured to inspect the gaming chips placed in the area, the inspecting device includes:
a first reader configured to acquire the first gaming chip information of all of the gaming chips placed in the area;

a second reader configured to optically read the side surfaces of the gaming chips placed in the area; and
a processor configured to determine, respectively for each gaming chip of the plurality of gaming chips placed in the area, whether there is a discrepancy between 

(a) the respective first gaming chip information acquired by the first reader for the respective gaming chip and 
(b) the respective second gaming chip information acquired by the second reader for the respective second gaming chip to thereby determine whether the gaming chips placed in the area are in a pass state or a fail state.

Claims 34-35
Claim 38
Claims 40-42
Claims 45-52
1. An inspection system for inspecting a gaming chip having at least first gaming chip information and second gaming chip information, 
wherein the second gaming chip information is arranged on a side surface of the gaming chip in an optically readable form, the inspection system comprising: 
a case in which a plurality of gaming chips, including the gaming chip having the first gaming chip information and the second gaming chip information, can be contained in a stacked manner; and 
an inspecting device that is configured to inspect the gaming chip contained in the case, wherein the inspecting device includes: 
a first reading device that is configured to acquire the first gaming chip information of the gaming chip contained in the case; 
a second reading device that is configured to optically read the side surface of the gaming chip contained in the case and acquire the second gaming chip information; and 
a determining unit that is configured to use the first gaming chip information acquired by the first reading device and the second gaming chip information acquired by the second reading device to determine whether the plurality of gaming chips contained in the case are pass or fail by determining 
(a) an authenticity or damage of all the gaming chips contained in the case or 
(b) a respective number of gaming chips for each of a plurality of values.

Claims 2-3
Claims 6
Claims 9-10
Claims 11-12, 15-20


Allowable Subject Matter
6.	Claims 36-37, 39, 43-44, and 53-66 are allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter: the prior art does not teach or suggest a processor configured to determine, respectively for each gaming chip of the plurality of gaming chips placed in the area, whether there is a discrepancy between (a) the respective first gaming chip information acquired by the first reader for the respective gaming chip and (b) the respective second gaming chip information acquired by the second reader for the respective second gaming chip to thereby determine whether the gaming chips placed in the area are in a pass state or a fail state.

U.S. Pat. No. 10,957,156 to Applicant that measures the height of chips as well as a color pattern on a side surface of the chips.

U.S. Pat. No. 9,478,099 wherein first and second chip information is read subject to a detection stage to identify and correlate patterns within each layer of the chip stack to calculate the sum wager value.1111

U.S. Pat. Pub. No. 2008/0234052 where correct value of the token. In one embodiment this comprises a visual inspection of the token or RFID read process. The gaming establishment personnel may then compare the actual physical value as shown on the face of the game token with the value transmitted by the primary identification circuit. 

U.S. Pat. Pub. No. 2008/0234052 wherein verify a game token's true or intended identity from which the value may be determined. The true value of the game token may be ascertained in the event the primary identification transponder has failed to provide game token information. Also, a gaming establishment may desire to use the secondary identification means, to verify and compare the token's value with the primary transponder's reported token information.

U.S. Pat. Pub. No. 2006/0068878 wherein each gaming chip of the second class has a second transponder containing value and class information. The computer system determines the values from each class of chip and the class information from the second transponder.

U.S. Pat. Pub. No. 2009/0075725 wherein rfid equipped chips are identified inside zones and weight information is assessed.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715